              Case 3:20-cv-00812-EMC Document 59 Filed 11/19/20 Page 1 of 3



     M. ANDERSON BERRY (262879)
 1   aberry@justice4you.com
     LESLIE GUILLON (222400)
 2   lguillon@justice4you.com
 3   CLAYEO C. ARNOLD,
     A PROFESSIONAL LAW CORPORATION
 4   865 Howe Avenue
     Sacramento, CA 95825
 5   Telephone: (916) 777-7777
     Facsimile: (916) 924-1829
 6
     JOHN A. YANCHUNIS (Pro Hac Vice)             RACHELE R. BYRD (190634)
 7   jyanchunis@ForThe People.com                 byrd@whafh.com
     MORGAN & MORGAN                              BRITTANY N. DEJONG (258766)
 8   COMPLEX LITIGATION GROUP                     dejong@whafh.com
     201 N. Franklin St., 7th Floor               WOLF HALDENSTEIN ADLER
 9   Tampa, FL 33602                               FREEMAN & HERZ LLP
     Telephone: (813) 223-5505                    750 B Street, Suite 1820
10   Facsimile: (813) 223-5402                    San Diego, California
                                                  Telephone: (619) 239-4599
11                                                Facsimile: (619) 234-4599
12   Attorneys for Plaintiffs
13
14                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
15                                   SAN FRANCISCO DIVISION
16   IN RE: HANNA ANDERSSON AND              Master File No.: 3:20-cv-00812-EMC
     SALESFORCE.COM DATA BREACH
17   LITIGATION
                                             PLAINTIFFS’ NOTICE OF MOTION AND
18   This Document Relates To: ALL           UNOPPOSED MOTION FOR
     ACTIONS                                 PRELIMINARY APPROVAL OF CLASS
19
                                             ACTION SETTLEMENT
20
21
                                             DATE:           December 24, 2020
22                                           TIME:           1:30 p.m.
                                             COURTROOM:      Courtroom 5 – 17th Floor
23                                           JUDGE:          Hon. Edward M. Chen
24
25
26
27
28



          PLAINTIFFS’ NOTICE OF MOTION FOR PRELIMINARY APPOVAL OF SETTLEMENT
              Case 3:20-cv-00812-EMC Document 59 Filed 11/19/20 Page 2 of 3




 1          TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
 2          PLEASE TAKE NOTICE THAT on December 24, 2020, at 1:30 p.m., or as soon
 3   thereafter as counsel may be heard, before the Honorable Edward M. Chen, Courtroom 5, 17th
 4   Floor, United States District Court for the Northern District of California, San Francisco
 5   Division, 450 Golden Gate Ave., San Francisco, California 94102, Plaintiffs will and hereby
 6   move this Court, pursuant to Federal Rule of Civil Procedure 23, to grant Plaintiffs’ Unopposed
 7   Motion for Preliminary Approval of Class Action Settlement (the “Motion”). Defendants do
 8   not oppose the Motion.
 9          Plaintiffs base their Motion on: this Notice; the accompanying Memorandum of Points
10   and Authorities filed in support thereof; the Settlement Agreement and Release (“Settlement
11   Agreement”) and all exhibits attached thereto; the Proposed Order granting the Motion; the
12   Joint Declaration of John A. Yanchunis, M. Anderson Berry and Rachele R. Byrd (the “Joint
13   Declaration”); all other records and papers on file in this action; any oral argument on the
14   Motion; and all other matters properly before the Court.
15                              STATEMENT OF RELIEF SOUGHT
16          Plaintiffs seek an order certifying the Settlement Class, more fully described in the
17   Settlement Agreement, attached to the Joint Declaration as Exhibit 1, for purposes of the
18   Settlement pursuant to Federal Rule of Civil Procedure 23(b)(3); preliminarily approving the
19   Settlement as fair, reasonable, and adequate; directing notice to be disseminated to the
20   Settlement Class in the form and manner proposed by the parties as set forth in the Settlement
21   Agreement; appointing Angeion Group LLC to serve as the Claims Administrator; appointing
22   the undersigned attorneys as Class Counsel and Plaintiffs as Class Representatives and; and
23   setting a hearing date and schedule for consideration of Class Counsel’s forthcoming motions
24   for final approval of the Settlement and for an award of attorneys’ fees, reimbursement of
25   expenses, and Class Representative service awards.
26
27
28

          PLAINTIFFS’ NOTICE OF MOTION FOR PRELIMINARY APPOVAL OF SETTLEMENT
                                           -1-
                Case 3:20-cv-00812-EMC Document 59 Filed 11/19/20 Page 3 of 3




 1   Date: November 19, 2020               Respectfully Submitted,
 2                                         WOLF HALDENSTEIN ADLER
 3                                          FREEMAN & HERZ LLP

 4                                   By:        /s/ Rachele R. Byrd
 5                                         RACHELE R. BYRD
                                           byrd@whafh.com
 6                                         BRITTANY N. DEJONG
                                           dejong@whafh.com
 7                                         750 B Street, Suite 1820
                                           San Diego, California
 8                                         Telephone: (619) 239-4599
                                           Facsimile: (619) 234-4599
 9
10                                         M. ANDERSON BERRY
                                           aberry@justice4you.com
11                                         LESLIE GUILLON
                                           lguillon@justice4you.com
12                                         CLAYEO C. ARNOLD,
                                           A PROFESSIONAL LAW CORP.
13                                         865 Howe Avenue
                                           Sacramento, CA 95825
14                                         Telephone: (916) 777-7777
                                           Cellular: (415) 595-3302
15                                         Facsimile: (916) 924-1829
16                                         JOHN A. YANCHUNIS (Pro Hac Vice)
                                           jyanchunis@ForThePeople.com
17                                         MORGAN & MORGAN
                                           COMPLEX LITIGATION GROUP
18                                         201 N. Franklin Street, 7th Floor
19                                         Tampa, Florida 33602
                                           Telephone: (813) 223-5505
20                                         Facsimile: (813) 223-5402

21                                         Attorneys for Plaintiffs

22
23
24
25
26
     26809
27
28

             PLAINTIFFS’ NOTICE OF MOTION FOR PRELIMINARY APPOVAL OF SETTLEMENT
                                              -2-
